Citation Nr: 0216344	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for chronic 
prostatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Frequent hospitalization or continuous intensive 
management of prostatitis is not shown.

3.  Increased urinary frequency of daytime voiding between 
one and two hours or voiding three or four times per night is 
not shown.

4.  The veteran requires the use of absorbent materials that 
are generally changed less than two times per day.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, and no more, for 
chronic prostatitis have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7527 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A December 1946 rating decision found that prostatitis was 
incurred in service for outpatient treatment purposes.  A 
January 1949 rating decision granted service connection for 
chronic prostatitis and assigned a noncompensable disability 
rating.  The October 2000 rating decision increased the 
disability rating to 10 percent.

The veteran received a VA examination in October 2000.  The 
veteran reported he saw his urologist about once per year for 
a prostate check and he had a prostate massage approximately 
six months earlier.  He had not been hospitalized for urinary 
tract problems.  He did not have problems with incontinence 
and catheterization was not needed.  He was on no medications 
for his prostate.  The prostate was non-nodular and only 
slightly enlarged.  There was no tenderness although the 
veteran indicated that more times than not his prostate was 
at least a little sore.  The diagnosis was chronic 
prostatitis.

The veteran was seen by his private physician in May 2001.  
The veteran complained of increasing incontinence secondary 
to prostatitis that required him to wear a pad all the time 
and to sometimes change it a couple times per day.  The 
physician noted that since the 1980's the veteran had been 
having varying degrees of incontinence.  A vigorous massage 
of the prostate was conducted.  The assessment was acute 
chronic and longstanding prostatitis, and urinary 
incontinence secondary to prostatitis. 

The veteran received a VA examination in October 2001.  The 
veteran had undergone prostate massages throughout the years.  
The veteran's prostate had a fibrous feeling that was 
characteristic of post transurethral resection of the 
prostate changes as well as chronic prostatitis.  The 
examiner's impression was that the veteran suffered from 
chronic prostatitis and had incontinence.  He was wearing 
pads although he did not use four to six.  He preferred to 
use his underwear and tissue as necessary.  

Legal analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The VCAA is liberalizing 
and is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
May 2001 statement of the case and the August 2002 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations.  The veteran was also sent a  September 
2001 VA letter advising him that evidence must show that his 
service connected disability had gotten worse.  Therefore, 
the veteran was advised of the evidence necessary to 
substantiate his claims.  The September 2001 VA letter to the 
veteran advised him to provide pertinent evidence or provide 
information to enable the RO to obtain the evidence for his 
claim.  The veteran has received VA examinations.  The 
veteran identified private treatment records and these 
records were obtained.  Neither the veteran nor his 
representative has identified additional relevant evidence of 
probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002). 

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Under the criteria of Diagnostic Code 7527, prostate gland 
injuries, infections, hypertrophy, postoperative residuals 
will be rated as voiding dysfunction or urinary tract 
infection whichever is predominant.  Only the predominant 
area of dysfunction shall be considered for rating.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2002).

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Where there is urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, a 60 percent rating is warranted where there is 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  A 40 
percent rating is appropriate where the wearing of absorbent 
materials is required which must be changed 2 to 4 times per 
day.  A 20 percent rating is appropriate where the wearing of 
absorbent materials is required which must be changed less 
than 2 times per day.  For urinary frequency, a 10 percent 
rating is warranted where the daytime voiding interval is 
between two and three hours, or awakening to void two times 
per night.  A 20 percent rating is warranted where the 
daytime voiding interval is between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent rating is warranted where the daytime voiding 
interval is less than one hour, or awakening to void five or 
more times per night.  For obstructive voiding, a 
noncompensable disability rating is warranted were there is 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent rating is 
warranted where there is marked obstructive voiding 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  1. Post void residuals greater than 150 cc;  2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec);  3. Recurrent urinary tract infections secondary 
to obstruction;  4. Stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent rating is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a (2002).

Recurrent symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
warrants a 30 percent rating.  Where long-term drug therapy 
is required or there are 1-2 hospitalizations per year and/or 
intermittent intensive management is required, a 10 percent 
rating is warranted.  38 C.F.R. § 4.115a (2002).

The veteran is currently rated as 10 percent disabled for his 
prostatitis.  The evidence does not show recurrent 
symptomatic infections requiring drainage.  There is also no 
evidence of hospitalization and at the October 2000 VA 
examination the 

veteran indicated he saw his urologist once per year and that 
he had a prostate massage 6 months earlier.  The veteran was 
not on medication for his prostate.  The 
veteran's private physician reported a prostate massage in 
May 2001.  This evidence does not show frequent 
hospitalization or continuous intensive management to warrant 
a greater disability rating as a urinary tract infection. 

The October 2000 VA examination report specifically indicates 
that catheterization was not needed and that the veteran had 
not had any dilation procedures.  Therefore, the evidence 
does not show that the veteran's prostatitis causes 
obstructed voiding.  The evidence also does not show 
increased urinary frequency of daytime voiding between one 
and two hours or voiding three or four times per night.  
Therefore, an increased rating due to urinary frequency or 
obstructed voiding is not warranted.  

In May 2001, the veteran's physician indicated that the 
veteran was having increasing incontinence secondary to his 
prostatitis.  The physician indicated that the veteran wore a 
pad all the time and sometimes changed it a couple times per 
day.  The veteran was also noted to have incontinence due to 
his prostatitis at the October 2001 VA examination.  He was 
wearing pads but did not use four to six.  This evidence 
shows that the veteran required the use of absorbent 
materials.  Since it was reported that he only sometimes 
changed the pads a couple times per day, the evidence shows 
the pads were generally changed less than two times per day.  
This warrants a 20 percent rating under the criteria for 
voiding dysfunction.  A greater rating is not warranted since 
the evidence fails to show greater symptoms of voiding 
dysfunction.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7527 (2002).

Based on the above, the evidence supports granting a 20 
percent rating for chronic prostatitis.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7527 (2002). 



ORDER

An increased evaluation of 20 percent rating for chronic 
prostatitis is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

